DETAILED ACTION
Notification of Application Status under the America Invents Act 
The present application, which was filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Information Disclosure Statement
The examiner has considered the Information Disclosure Statements (IDS) filed on 29 June 2020 and 21 April 2021.  However, the IDS filed on 01 November 2018 fails to comply with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and M.P.E.P. § 609.  Specifically, the IDS submitted did not contain information in English for several Japanese references.
The following must be provided for non-English documents that are cited:
(a)	A concise explanation of the relevance, as it is presently understood by the individual designated in 37 C.F.R. § 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or
(b)	A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 C.F.R. § 1.56(c).
M.P.E.P. § 609.01.
The lined out Japanese references have been placed in the application file, but the examiner has not considered the information referred to therein as to the merits.  The examiner has, however, considered the references that comply with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and M.P.E.P. § 609.
Copies of the portions of the IDSs listing the references are being returned to the Applicant along with this Office action and serve both as acknowledgements of receipt of the IDSs and as indications as to which references the examiner considered.  Applicant is advised that the date of any re-submission of any item of information contained in any of the IDSs or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. § 1.97(e).  See, M.P.E.P. § 609.05(a).
Specification
The title of invention, as amended, is objected to for the misspelling of “induction” in the portion “… and program for controlling induciton”.  Appropriate correction is required.
Election/Restriction
Applicant’s election with traverse of Group I, claims 1 to 3 and 5 to 10 in the reply filed on 25 October 2021 is acknowledged.  The traversal is on the ground(s) that as amended, all the claims share a special technical feature that makes a contribution over the prior art.  Response to Restriction Requirement filed on 25 October 2021 at page 6.  However, as indicated infra, the special technical feature linking the claims does not make a contribution over the prior art.  Thus, the Requirement is still deemed proper and is therefore made FINAL.
Claims 1 to 3 and 5 to 10 are examined and claims 11 to 13 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to one or more non-elected invention(s).  Applicant is reminded that upon the cancellation of claims to non-elected invention(s), the inventorship must be amended in compliance with 37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in 
Claim Interpretation
The claimed limitations “subject of aging-induction” and “secretor” are both interpreted as cell, or tissue, or organ.  See, claim 10.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. § 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 to 3 and 5 to 10 are drafted using “means” language, i.e., “means for”, “step for”, or a non-structural term that is simply a substitute for the term “means for”.  Therefore these claims are presumed to invoke 35 U.S.C. § 112(f).
The claim limitations “control device”, “detection unit”, “memory unit”, “control unit”, “aging state detector”, and “flow rate controller” invoke 35 U.S.C. § 112(f).  However, the specification as filed fails to disclose the corresponding structure(s), material(s), or act(s) for and under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In response, the inventor or joint inventor may:
Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. § 112(f); 
Amend the written description of the specification such that it expressly recites what structure(s), material(s), or act(s) perform the entire claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Amend the written description of the specification such that it clearly links the structure(s), material(s), or act(s) disclosed therein to the function(s) recited in the claim(s), without introducing any new matter.  See 35 U.S.C. § 132(a).
If, however, the inventor or joint inventor is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function(s), the inventor or joint inventor should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) for performing the claimed function(s) and clearly links or associates the structure(s), material(s), or act(s) to the claimed function(s), without introducing any new matter.  See
Stating on the record what the corresponding structure(s), material(s), or act(s) that are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s).
For more information, see 37 C.F.R. § 1.75(d) and M.P.E.P. §§ 608.01(o) and 2181.
Claims 1 to 3 and 5 to 10 are additionally rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claims 1 to 3 and 5 to 10 recite the limitations “protocol for the aging induction”, “protocol defining a procedure for the aging induction”, “aging state of the subject of aging-induction”, “switching control”, “procedure for inducing proliferation and/or differentiation of the subject of aging-induction”.  It is unclear what these limitations cover.  In other words, the language of the claims is such that one of ordinary skill in the art could not interpret the metes and bounds of the claim(s) so as to understand how to avoid infringement.  Therefore, the claim(s) do/does not appraise one of ordinary skill in the art of its/their scope and fail(s) to serve the notice function required by 35 U.S.C. § 112(b) by providing clear warning to others as to what constitutes infringement of the patent.  M.P.E.P. § 2173.02.
Claims 2 and 5 contain the limitation that the secretor is regarded as a subject of aging-induction (claim 2) and vice versa (claim 5).  However, if one is “regarded as the other”, it is unclear how one can be one chamber while the other is in a different chamber.
In claims 9 and 10, the term “and/or” is indefinite because it is not clear whether the inventor or joint inventor intends this term to be conjunctive or disjunctive.  In claim 9, it is also unclear what the “other humoral factors” are.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 and 5 to 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Tsuji et al. (U.S. Pat. No. 8,771,931) in view of Green et al. (U.S. Pat. Appl. Pub. No. 2013/0177972), both references cited in the Written Opinion of the International Searching Authority (WOISA) mailed on 10 September 2016, in the IDS dated 01 November 2018, and the International Preliminary Report on Patentability (IPRP) issued on 06 November 2018, and Obinata et al. (2007/0104679), cited in the IDS dated 01 November 2018.
Regarding claim 1, as explained in the WOISA and the IPRP, the combination of Tsuji et al. and Green et al. teach a first culture chamber in fluid connection with a second culture chamber and a control unit with a detection unit and a memory unit.  Tsuji et al. at Figure 1 and Green et al. at paragraphs [0103], [0238], and [0240].  Neither Tsuji et al. nor Green et al. teach that the culture medium with which the subject of aging-induction has been perfused in the first culture chamber is circulated in the second culture chamber.  However, it would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Tsuji et al. in view of Green et al. to circulate the culture medium that contains the subject of aging-induction has been perfused in the first culture chamber into the second culture chamber in order to determine the feedback effect of the secretions of one organ on another, which allows for the regulation of differentiation of the growth of the organs in the chambers.  Obinata et al.
Regarding claims 2, 3, and 5, duplication and rearrangement of parts would have been prima facie obvious to one of ordinary skill in the art, M.P.E.P. § 2144.01, especially considering that Obinata et al. teach the use of different cytokines perfused at different times.  Obinata et al. at paragraphs [0041], [0043], [0044], [0049], and [0050].
Regarding claim 6, Tsuji et al. teach tubes between chambers and Green et al. teach a valve to control flow rate.  Tsuji et al. at Figure 1 and Green et al. at paragraph [0010].
Regarding claim 7, Green et al. teach a robot for controlling fluid flow.  Green et al. at paragraph [0088].
Regarding claim 8, Obinata et al. teach inducing differentiation.  Obinata et al. at paragraphs [0044] to [0050].
Regarding claim 9, Obinata et al. teach the use of a variety of cytokines.  Obinata et al. at paragraph [0051].
Regarding claim 10, Green et al. teach perfusing an organ.  Green et al. at paragraph [0005].
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799